Order unanimously affirmed, with $25 costs and disbursements. Memorandum: The cross claim of defendant, Becker Market, Inc., might be construed as one seeking recovery over based upon breach of warranty as well as negligence. Upon argument of the appeal, however, Becker Market, Inc., in substance has made the claim more definite and certain by a concession that it was not intended to allege a cause of action for recovery over based upon the theory of any breach of warranty by defendant, General Mills, Inc. There remains a claimed right to recover over for certain alleged negligent acts of defendant, General Mills, Inc. Examined in the light of the allegations in the complaint, we find the cross claim to be sufficient. (Appeal from order of Monroe Special Term denying motion by General Mills, Inc., for a dismissal of the cross claim of defendant Becker Market, Inc.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.